EXAMINER'S AMENDMENT
Applicant’s arguments, see page 1 of the remarks, filed on December 15, 2020, with respect to the objections to the drawings and the claims have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on December 15, 2020, with respect to 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 5, 7, 10, 11, 16-19, and 21-24 has been withdrawn. 
The drawings were received on December 15, 2020.  These drawings are approved by the examiner.
Claims 1-2, 4-8, 10-13, 15-19, and 21-24 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Eric S. Hyman on February 24, 2021.

The application has been amended as follows: 

Claim 1, line 9, “the numerical value” has been amended to “a numerical value”.
Claim 4, line 6, “9-bit data” has been amended to “the 9-bit data”.
Claim 7, line 4, the word “have” has been amended to “has”.

Claim 11, line 9, “to-be-decoded data” has been amended to “the to-be-decoded data”.
Claim 12, line 8, “being further configured” has been amended to “configured”.
Claim 17, line 3, “a first identification code” has been amended to “the first identification code”; and line 8, “target data” has been amended to “the target data”.
Claim 21, line 9, “to-be-decoded 10-bit data” has been amended to “the to-be-decoded 10-bit data”.
Claim 22, line 6, “a first identification code” has been amended to “the first identification code”; and line 8, “to-be-decoded data” has been amended to “the to-be-decoded data”.

23.  (Currently Amended) A signal transmission system including
a timing controller and a source driver chip, the timing controller comprising the encoding device as claimed in claim 12, and the source driver chip comprising:
a detector for detecting a tenth digit of data of to-be-decoded 10-bit data, the tenth digit of data being used for indicating whether a first 9 bits of data in the to-be-decoded 10-bit data have undergone an inversion operation; and
a decoder for:


decoding the pre-decoded 9-bit data into 8-bit data,
wherein all of the 8-bit data, the 9-bit data and the 10-bit data are binary data.

24. (Currently Amended) A signal transmission system including  
a timing controller and a source driver chip, the source driver chip comprising the encoding device as claimed in claim 12, and the timing controller comprising:
a detector for detecting a tenth digit of data of to-be-decoded 10-bit data, the tenth digit of data being used for indicating whether a first 9 bits of data in the to-be-decoded 10-bit data have undergone an inversion operation; and 
a decoder for:
inverting the first 9 bits of data to obtain pre-decoded 9-bit data if the tenth digit of data indicates that the first 9 bits of data have undergone the inversion operation;
taking the first 9 bits of data as the pre-decoded 9-bit data if the tenth digit of data indicates that the first 9 bits of data have not undergone an inversion operation; and 
decoding the pre-decoded 9-bit data into 8-bit data,
wherein all of the 8-bit data, the 9-bit data and the 10-bit data are binary data.




The following is an examiner’s statement of reasons for allowance: Wolf et al. (US 6,914,637 B1) and Hwang et al. (US 2003/0048852 A1) both relates to a system for data communications between a transmitter and a receiver. The transmitter comprises at least an 8/10 bit encoder and a detector, and the receiver comprises at least a detector and a 10/8 bit decoder. Wherein the 8/10 nit encoder is configured to encode 8-bit source words of video data into transition-minimized 10 bit code words, and the 10/8 bit decoder is configured to decode each 10-bit code word back to the original 8-bit word. However, the prior art fails to show or teach that a detector is configured to detect a first digit of data of 9-bit data and a previous digit of data adjacent to the first digit of data if to-be-encoded byte is not a first byte of to-be-transmitted data; and an encoder configured to: invert the 9-bit data and then adding a tenth digit of data for indicating that the inverted 9-bit data has undergone an inversion operation behind the inverted 9-bit data to obtain 10-bit data if a numerical value of the first digit of data is the same as that of the previous digit of data, and add a tenth digit of data for indicating that the 9-bit data has not undergone an inversion operation behind the 9-bit data to obtain 10-bit data if the numerical value of the first digit of data is different from that of the previous digit of data, as recited in the apparatus claim 12 and method claim 1. The prior art also fails to show or teach that a detector is configured to detect a tenth digit of data of to-be-decoded 10-bit data, the tenth digit of data being used for indicating whether a first 9 bits of data in the to-be-decoded 10-bit data has undergone an inversion operation; and a decoder configured to: invert the first 9 bits of data to obtain pre-decoded 9-bit data if the tenth digit of data indicates that the first 9 bits of data have undergone the inversion operation, take the first 9 bits of data as the pre-decoded 9-bit data if the tenth digit of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/YOUNG T. TSE/Primary Examiner, Art Unit 2632